Case 1:18-cr-00681-WFK Document 265 Filed 10/10/19 Page 1 of 9 PageID #: 8459



UNITED STATES DISTRICT COURT
EASTERN DISTIRCT OF NEW YORK
-----------------------------------------------------X
                                                     :
UNITED STATES OF AMERICA,
                                                     :
                     v.                                             No. 18-CR-681 (WFK)
                                                     :
JEAN BOUSTANI,                                                      ECF Case
                                                     :
                           Defendant                                MEMORANDUM IN SUPPORT OF
                                                     :              MOTION TO QUASH RULE 17
                                                                    SUBPOENA
                                                               :
----------------------------------------------------------------X


          NWI Management LP respectfully seeks to quash defendant Jean Boustani’s (the

“defendant”) Federal Rule of Criminal Procedure (“Rule”) Rule 17(c) subpoena dated

September 25, 2019, which was served on counsel for NWI on October 1, 2019. See Exhibit A.

Because all the relevant documents the defendant seeks likely have already been produced to the

defendant by the government, the defendant should be compelled to show that the documents

sought under the attached Rule 17(c) subpoena are not otherwise procurable by the exercise of due

diligence. The defendant’s request appears to be a “fishing expedition” designed to unreasonably

expand the scope of discovery, burden a victim and unnecessarily strain NWI’s resources if it were

forced to comply with the rather broad terms of the attached subpoena. In addition, NWI is a

victim, and although defendant Boustani previously sought leave to subpoena records from another

victim, namely, Ice Canyon LLC, see Doc. No. 91, the defendant did not seek such court approval

this time around. For the reasons set forth below, the Court should quash defendant’s Rule 17(c)

subpoena.
Case 1:18-cr-00681-WFK Document 265 Filed 10/10/19 Page 2 of 9 PageID #: 8460



FACTS

       On December 19, 2018, a grand jury in the Eastern District of New York issued an

indictment (the “Indictment”) alleging that the defendant and his co-conspirators engaged in a

fraud, bribery, and money laundering scheme to enrich themselves. As alleged in the Indictment,

the defendant was the lead salesman and negotiator for Privinvest Group (“Privinvest”), the

contractor that was to provide the equipment and services for a series of government-sponsored

maritime projects in Mozambique that were funded by loans. The investors in those loans,

including NWI, were located in the United States and elsewhere, were told that the loan proceeds

would be used exclusively to fund the maritime projects. Instead, the defendant and his co-

conspirators diverted a significant portion of the loan proceeds to enrich themselves and others

through the payment of at least $200 million in bribes and kickbacks to themselves, Mozambican

officials, and others. For these actions, the Indictment charges the defendant with conspiracy to

commit wire fraud in violation of 18 U.S.C. § 1349, conspiracy to commit securities fraud in

violation of 18 U.S.C. § 371, and conspiracy to commit money laundering in violation of 18 U.S.C.

§ 1956(h).

       NWI is a global investment management firm located in New York, New York. NWI

invested in debt instruments related to loans to a Mozambique state-owned enterprise for the

purpose of carrying out one of two of the maritime projects,Empresa Moçambicana de Atum, S.A.

(“EMATUM”), formed in mid-2013 by the defendant and his co-conspirators to purportedly create

a tuna fleet to engage in tuna fishing. Unknown to NWI, another state-owned enterprise was known

as Proindicus S.A. (“Proindicus”) had been formed in early 2013 by the defendant and his co-

conspirators purportedly to perform coastal surveillance.




                                               -2-
Case 1:18-cr-00681-WFK Document 265 Filed 10/10/19 Page 3 of 9 PageID #: 8461



        On September 19, 2017, a grand jury in the Eastern District of New York issued a subpoena

to NWI and others1 (the “NWI GJ Subpoena”) for all materials related in any way to Proindicus,

EMATUM, and a third Mozambique state-owned enterprise, known as Mozambique Asset

Management (“MAM”), formed in 2014 by the defendant and his co-conspirators to purportedly

build and maintain shipyards. Specifically, the NWI GJ Subpoena sought:

        1. All documents related in any way to ProIndicus, EMATUM, or MAM, including all
           documents related in any way to any loan, Loan Participation Note, bond, guarantee,
           derivative, insurance, or any other transaction concerning those entities.

        2. Documents sufficient to track any trading activity or any profits or losses related in any
           way to any loan, Loan Participation Note, bond, guarantee, derivative, insurance, or
           any other transaction concerning the Republic of Mozambique or one of its agencies.

        3. All documents related to the Republic of Mozambique or one of its agencies, including
           all documents related to any loan, Loan Participation Note, bond, guarantee, derivative,
           insurance, or any other transaction concerning those entities.

        4. Documents sufficient to track any trading activity or any profits or losses related to any
           loan, Loan Participation Note, bond, guarantee, derivative, insurance, or any other
           transaction concerning the Republic of Mozambique or one of its agencies.

        5. Documents sufficient to identify the Credit Suisse, BNP Paribus, Palomar, Privinvest,
           TMF Trustee, and VTB employees who communicated in any way with your members
           on any loan, Loan Participation Note, bond, guarantee, derivative, insurance, or any
           other transaction concerning EMATUM, ProIndicus, or MAM.

        6. Documents sufficient to identify the Credit Suisse, BNP Paribus, Palomar, Privinvest,
           TMF Trustee, and VTB employees who communicated in any way with your members
           on any loan, Loan Participation Note, bond, guarantee, derivative, insurance, or any
           other transaction concerning the Republic of Mozambique or one of its agencies.




1
 The United States addressed September 25, 2017 subpoena to the “Global Group of Mozambique Bondholders” or
“GGBH” which basically consisted of any holders of Loan Participation Notes in Mozambique EMATUM Finance
2020 B.V. or Eurobonds bondholders who are members of or associate with the “Global Group of Mozambique
Bondholders,” including Franklin Templeton Inc., Greylock Capital Management LLC, NWI Management LP,
Mangart Capital Advisors SA, Pharo Management LLC, and others, all victims of the crimes for which the defendant
and others have been indicted.


                                                     -3-
Case 1:18-cr-00681-WFK Document 265 Filed 10/10/19 Page 4 of 9 PageID #: 8462



NWI produced materials in response to the NWI GJ Subpoena and all said documents are in

possession of the United States and, in all likelihood, have already been produced by the

Government to the defendant pursuant to Rule 16 of the Federal Rules of Criminal Procedure2.

LAW

         Rule 17(c) governs the issuance of subpoenas for the production of documentary evidence

at trial and provides, in relevant part, that:

         A subpoena may order the witness to produce any books, papers, documents, data, or
         other objects the subpoena designates. . . . the court may quash or modify the subpoena if
         compliance would be unreasonable or oppressive. Fed. R. Crim. Pro. R.17(c)(1) and (2)

In addition, Rule 17(c)(3) specifically states:

         After a complaint, indictment, or information is filed, a subpoena requiring the
         production of personal or confidential information about a victim may be served on a
         third party only by court order. Before entering the order and unless there are exceptional
         circumstances, the court must require giving notice to the victim so that the victim can
         move to quash or modify the subpoena or otherwise object. Emphasis supplied.

         The Supreme Court’s decision in United States v. Nixon, 418 U.S. 683 (1974), governs the

use of Rule 17(c) subpoenas.3 In Nixon, the Court instructed that Rule 17(c) subpoenas were “not

intended to provide a means of discovery for criminal cases.” Id. at 698. As such, in order to seek

pre-trial production of materials via a Rule 17(c) subpoena, the party issuing a subpoena must

show:



2
  Only the United States and counsel for the defendant know what was disclosed pursuant to Rule 16, but, in the
context of this motion, the defendant has the burden to show why additional discovery of NWI is warranted.
3
  The Court should reject any argument that the more lenient standard set forth in United States v. Tucker, 249 F.R.D.
58 (S.D.N.Y. 2008) applies here. Multiple courts have held that Tucker is not binding authority. See United States v.
Ashburn¸ No. 11-cr-0303 (NGG), 2015 WL 1033063, at *2 (E.D.N.Y. Mar. 6, 2015) (“Tucker is not binding
authority.”); See also United States v. Rivera, No. 13-cr-149 (KAM), 2015 WL 1540517, at *4 (E.D.N.Y. Apr. 7,
2015) (“[T]his court does not apply the Tucker standard in deciding [a Rule 17] application”); United States v. Khan,
No. 06-cr-255 (DLI), 2009 WL 152582, at *2 (E.D.N.Y. Jan. 20, 2009) (Rejecting Tucker and United States v.
Nachamie, 91 F.Supp.2d 552 (S.D.N.Y. 2000) as standards and explaining that “[t]his court declines to break from
long-standing precedent in this circuit, which holds that all subpoenas must comply with the Nixon standard.”).
However, even under Tucker, the defendant’s speculative request is unduly burdensome and should be denied. See
Rivera, 2015 WL 1540517 at *4 (“[E]ven under the Tucker standard, [the defendant’s] request should be denied,
because it is based on speculation of his counsel, rather than an articulable suspicion.”).


                                                        -4-
Case 1:18-cr-00681-WFK Document 265 Filed 10/10/19 Page 5 of 9 PageID #: 8463



       That the documents are evidentiary and relevant; (2) that they are not otherwise procurable
       reasonably in advance of trial by exercise of due diligence; (3) that the party cannot
       properly prepare for trial without such production and inspection in advance of trial and
       that the failure to obtain such inspection may tend unreasonably to delay the trial; and (4)
       that the application is made in good faith and is not intended as a general ‘fishing
       expedition.’ Id. at 699-700.

To carry this burden, the moving party must “clear three hurdles: (1) relevancy; (2) admissibility;

(3) specificity.” Id. at 700. The Court may quash the subpoena if it is “unreasonable or oppressive”

or the moving party has not satisfied the threshold for issuance. Id. at 698-99 (citing Rule 17(c)(2)).

The party issuing a Rule 17 subpoena must carry the “burden of proving relevance and

admissibility” of the documents sought, that the documents sought are for “a specific purpose and

not as a mere expansion of discovery,” and that the “documents sought are not otherwise

procurable by the exercise of due diligence.” United States v. RW Prof’l Leasing Servs. Corp., 228

F.R.D. 158, 162-164 (E.D.N.Y. 2005). Where information sought is already in possession of the

government, it is “readily obtained in the usual manner” and the moving party cannot meet its

burden to show that the documents are not otherwise procurable by the exercise of due diligence.

Id. at 164; see also United States v. Brown, No. 2:14-MJ-7258, 2015 WL 8375184 at *2 (D.N.J.

Dec. 8, 2015) (items obtainable from the government through discovery are “otherwise procurable

from the Government through due diligence”). In such circumstances, a Rule 17 subpoena is

“unreasonable and unnecessary” and should be denied. See RW Prof’l Leasing Servs. Corp., 228

F.R.D. at 164 (“Since the information sought is apparently in the possession of the Government,

it should therefore be readily obtained in the usual manner. This request is unreasonable and

unnecessary.”).




                                                 -5-
Case 1:18-cr-00681-WFK Document 265 Filed 10/10/19 Page 6 of 9 PageID #: 8464



        In addition, because NWI is a victim4, and the attached subpoena is so broad in nature that

it necessarily seeks “the production of personal or confidential information about a victim.” Fed.

R. Crim. P. 17(c)(3). Hence, because NWI is a victim, the issuance of the defendants Rule 17

subpoena to NWI did not follow the procedures set forth in Rule 17(c)(3) and it should be quashed

for that reason too. See United States v. Nix, 251 F.Supp.3d 555, 560-61 (W.D.N.Y. 2017) (Rule

17 subpoenas issued to victims should only issue upon a court order). See also United States v.

Pedraza, No. 3:17-cr-00114 (VAB), 2018 WL 6697992 at * 1 (D.Conn. Dec. 20, 2018)(“A movant

must obtain a court order to serve a subpoena on a third party for production of personal or

confidential information about an alleged victim. FED. R. CRIM. P. 17(c)(3).”).

ARGUMENT

        The Court should quash the defendant’s September 25, 2019 Rule 17 subpoena to NWI

because the subpoena does not meet the standards of Rule 17(c) and Nixon. The defendant seeks

eleven broad categories of documents from NWI, including all documents and communications

concerning investments in Proindicus and EMATUM and all documents and communications

concerning the country of Mozambique. The materials the defendant seeks are otherwise

procurable in advance of trial by the exercise of due diligence. Any relevant and admissible

materials sought by defendant’s Rule 17(c) subpoena were already called for by the NWI GJ

Subpoena and the government, most likely, has already produced these materials to the defendant.

Thus, the Court should deny the subpoena request as unreasonable and unnecessary. See id.

        As discussed, the NWI GJ Subpoena basically covered all of the categories of documents

the defendant seeks through his Rule 17(c) subpoena. In response to the grand jury subpoena, NWI



4
 Because of the corrupt and fraudulent acts alleged against the defendant and others in this criminal matter, bond
holders, like NWI, lost millions of dollars on the investment vehicles associated with the alleged malfeasance of the
defendant and his co-conspirators. See Criminal allegations in Doc. Nos. 1 and 137.


                                                        -6-
Case 1:18-cr-00681-WFK Document 265 Filed 10/10/19 Page 7 of 9 PageID #: 8465



produced documents to the government, which the government, in turn, likely produced to the

defendant. In other words, the defendant has procured or can procure the materials he seeks

through the exercise of due diligence and should have had those materials in advance of trial. As

such, he cannot meet Nixon’s standards for the issuance of a Rule 17(c) subpoena. Nixon, 418 U.S.

at 699-700. Any argument that NWI’s production to the government was “limited” because (1)

there may be few documents reflecting NWI’s due diligence process and internal deliberations;

and (2) too much time passed between certain internal communications, is besides the point. The

defendant likely is in possession of any relevant NWI communications, which include internal

communications outlining deliberations related to NWI’s investment in bonds that related to

EMATUM5. If the defendant claims, without any basis, that normal gaps in work communications

are actually omissions in NWI’s production and that this will now be produced by the current Rule

17(c) subpoena is entirely without merit. Any unsupported speculation that there should be more

or different NWI materials cannot meet Nixon’s requirement that Rule 17(c) subpoenas seek

relevant, admissible, and specific materials. Nixon, 418 U.S. at 700. The defendant cannot point to

any specific additional relevant and admissible NWI materials that may exist, but instead will

merely speculate that other materials may be available and will attempt to fish for them. In other

words, speculative requests amount to nothing more than a “fishing expedition,” which is ironic,

as this case involves the corrupt and fraudulent financing of a tuna fleet for Mozambique that was

never properly completed. Such fishing licenses are expressly prohibited under Rule 17(c). See

Rivera, 2015 WL 1540517 at *4 (holding that defendant’s “speculative requests constitute the type

of ‘fishing expedition[s]’ which are expressly prohibited under Rule 17”).




5
  NWI did not knowingly invest in the loans made to Proindicus and MAM, but, rather, only knowingly invested in
the original EMATUM bonds.


                                                      -7-
Case 1:18-cr-00681-WFK Document 265 Filed 10/10/19 Page 8 of 9 PageID #: 8466



       The defendant may argue that the Rule 17 subpoena in part may establish that certain

documents do not exist. However, the existence or lack thereof of such communications should be

evident from the materials already in the defendant’s possession, as communications with

Privinvest employees—a category that includes the defendant—should have been included in the

materials sought by the NWI GJ Subpoena. Moreover, to the extent the defendant may seek such

materials as impeachment evidence, such materials are not “evidentiary and relevant” and thus

would not be a proper basis for a Rule 17(c) subpoena. See Khan, 2009 WL 152582, at *4

(“Impeachment evidence fails the relevance requirement of Nixon.”); United States v. Cherry, 876

F. Supp. 547, 553 (S.D.N.Y. 1995) (“[D]ocuments are not evidentiary for Rule 17(c) purposes if

their use is limited to impeachment.”).

       The Rule 17 subpoena is also “unreasonable or oppressive” as it seeks so much information

that, if NWI were to respond in full, it would be overly burdensome to NWI. NWI has less than

25 employees most of whom are serving the needs of their investors by making complex

investment decisions virtually every minute of the day. NWI cannot ask several key employees to

divert their sole attention to sifting through haystacks that have no pins in them. Nor can NWI be

expected to spend tens of thousands of dollars on outside auditors. NWI has been victimized once

by the defendant and his cohorts. That should be enough.

       Finally, undersigned counsel scanned the docket and finds no order by this honorable court

permitting the defendant to issue a Rule 17 subpoena to victim NWI. This is curious, as the

defendant previously did seek such permission vis-a-vis and other victim, namely, Ice Canyon

LLC. See Doc. No. 91. In addition, the defendant has spilled much ink and argument, rejected by

this court, that there are no victims in this criminal case. See Doc. No. 230. Not only were the

People of Mozambique victims, because the defendant and his co-conspirators diverted a




                                               -8-
Case 1:18-cr-00681-WFK Document 265 Filed 10/10/19 Page 9 of 9 PageID #: 8467



significant portion of the loan proceeds to enrich themselves and others through the payment of at

least $200 million in bribes and kickbacks to themselves, Mozambican officials, and others, rather

than building what was called for, they are not the only victims. Investors in the underlying

government bonds, like NWI, also lost significant amounts of money. These losses occurred when

the coupon payments on the underlying government bonds held by NWI and others were not paid

in a timely manner, entirely due to the malfeasance of the defendant and his co-conspirators. This

resulted in “creative financing,” using funds from new bonds to pay off the coupons on old bond,

which almost caused a total government bond default, which, naturally, significantly increased the

risks associated with the relevant government bonds NWI and others held and, hence, devalued

them. The broad requests made in the Rule 17 implicate victim NWI’s “personal and confidential”

information. Thus, the defendant should have asked this court’s permission to issue the Rule 17

subpoena. The defendant did not seek such judicial approval, the Rule 17 subpoena should be

quashed for that reason as well.

CONCLUSION

       For the reasons set forth above, the NWI respectfully submits that the Court should quash

defendant’s Rule 17(c) subpoena to NWI dated September 25, 2019, attached hereto as Exhibit A.


Dated: October 10, 2019                              Respectfully submitted,

                                                     BAKER DE KLUIVER PLLC

                                                     __________/s/_____________
                                                     Addy J. ”Jack” de Kluiver
                                                     LA Bar #20163 and DC Bar #1046349
                                                     20 F Street NW, Seventh Floor
                                                     Washington, D.C., 20001
                                                     jackdekluiver@bakerdekluiver.com
                                                     (202) 873-4008

                                                     ATTORNEY FOR INTERESED PARTY


                                               -9-
